Citation Nr: 0025777	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The veteran has been rated permanently and totally 
disabled for pension purposes.  

2. The veteran's primary disabilities include the residuals 
of rectal cancer, cardiac arrhythmia, and hypertension.  

3. The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  

4. The veteran's disabilities do not meet the percentage 
requirements for housebound benefits.  

5. The veteran's disabilities do not substantially confine 
him to his dwelling or the immediate premises.  


CONCLUSIONS OF LAW

1. The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, 
have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).

2. The veteran is not permanently housebound within the 
meaning of governing laws and regulations.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1987.  The most recent disability rating 
of record, dated in December 1998, lists his disabilities as 
follows: decreased visual acuity, rated 30 percent disabling; 
hypertension, rated 20 percent disabling; cardiac arrhythmia, 
rated 10 percent disabling; and history of rectal carcinoma, 
rated 10 percent disabling.  

An examination to evaluate the need for the regular aid and 
attendance of another was received from the veteran's private 
physician in October 1998.  At that time, it was indicated 
that the veteran had fair nutrition, gait and ability to 
walk.  His blood pressure reading was 184/118.  It was not 
indicated that he needed a cane, crutch, brace or wheelchair 
to aid in ambulation.  He was not bedridden.  He was able to 
dress, bathe, go to the bathroom, and eat unassisted.  It was 
not indicated whether or not he could walk into and out of 
his home unassisted.  The examiner noted poor vision, with 
best corrected visual acuity of 20/60 in each eye.  Muscle 
weakness was noted.  The diagnoses were cardiac arrhythmia, 
elevated PSA and hypertension.  

A veteran is considered in need of regular aid and attendance 
if he is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) 
blind, or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less, or (2) a patient in a 
nursing home on account of mental or physical incapacity, or 
(3) establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1998).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under the present 
criteria.  

It has not been suggested that he is a patient in a nursing 
home.  While he does have decreased visual acuity, he does 
not meet the criteria for blindness under the criteria 
outlined above; therefore, blindness is not demonstrated.  He 
is able to ambulate.  Although he exhibits muscle weakness, 
the evidence does not show that he is unable to perform the 
functions required in day-to-day living.  Under these 
circumstances, the need for the aid and attendance of another 
person has not been demonstrated.  

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he/she must be permanently housebound by 
reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The record shows that the veteran is not substantially 
confined to his dwelling and the immediate premises or to the 
ward or clinical area of the institution in which he resides.  
Therefore, for entitlement to housebound benefits, he must 
qualify on the basis of rating criteria, a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  However, he has no single disability 
ratable as 100 percent disabling under regular schedular 
criteria.  Therefore, he does not qualify for housebound 
benefits.  


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another or being housebound is 
denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

